
	
		II
		112th CONGRESS
		2d Session
		S. 2562
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on certain cases or containers to be used for electronic drawing toys,
		  electronic games, or educational toys.
	
	
		1.Certain cases or containers to be used for
			 electronic drawing toys, electronic games, or educational toys
			(a)In generalSubheading 9902.11.90 of the Harmonized
			 Tariff Schedule of the United States (relating to certain cases or containers
			 to be used for electronic drawing toys, electronic games, or educational toys)
			 is amended in the effective period column, by striking
			 12/31/2011 and inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
